ORDER

PER CURIAM:
AND NOW, this 31st day of January, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 12,1995, it is hereby
ORDERED that Paul Joseph Walker be and he is suspended from the Bar of this Commonwealth for a period of one year, to be followed by two years’ probation with a practice monitor, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.